DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12 October, 2021.  These drawings are acceptable.

Specification
The specifications were received on 12 October, 2021.  These specification are acceptable. 

Response to Arguments
Applicant's arguments filed 12 October, 2021 have been fully considered but they are not persuasive. 
Regarding Claim 1, Applicant has amended claim 1 to recite “a second in-situ imaging system to generate an image comprising a plurality of pixels, the image covering at least the measurement spot of the substrate…”  and argues the reference Birang (2006/0025052) fails to disclose “an image comprising a plurality of pixels”.   While examiner maintains, Birang teaches the second in-situ imaging system to comprise an image that defines a plurality of pixels since Birang teaches an optical monitoring system and that such sensors would be known to one of ordinary skill in the art to produce images comprising of pixels, however, examiner has applied the reference to Benvegnu (2014/0206259) into the device of Birang to specifically teach an image comprising a plurality of pixels as set forth in the 103 rejection below. 

Regarding Claim 12, Applicant has amended claim 12 to recite “receive image data comprising a plurality of pixels, the image data covering for at least the measurement stop of the substrate…” and argues the reference Birang (2006/0025052) fails to disclose “an image comprising a plurality of pixels”.  While examiner maintains, Birang teaches the second in-situ imaging system to comprise an image that defines a plurality of pixels since Birang teaches an optical monitoring system and that such sensors would be known to one of ordinary skill in the art to produce images comprising of pixels, however, examiner has applied the reference to Benvegnu (2014/0206259) into the device of Birang to specifically teach an image comprising a plurality of pixels as set forth in the 103 rejection below.

With regards to applicants arguments found on page 2 last paragraph of the remarks, applicant’s arguments here with respect to the further newly added features as found in claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant is directed to the new 103 rejection as set forth below with the newly applied teaching reference to Benvegnu (2014/0206259). 

The amendment to the claims filed on 12 October, 2021 cancelling claims 6 and 17 are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birang (2006/0025052, “Birang”) in view of Benvegnu (2014/0206259, “Benvegnu”).
Regarding Claim 1, As stated in the response to arguments, the examiner maintains that one of ordinary skill would understand that Birang would teach the image comprising of a plurality of pixels but has applied Benvegnu to Birang to explicitly teach such.  
Birang teaches a polishing system (Ref. 20, Abstract, Fig. 1A, Birang), comprising: 
a support (Ref. 72, [0044], Birang) to hold a polishing pad (Ref. 30, Abstract, Birang); 
a carrier (Ref. 70, [0044], Birang) head to hold a substrate (Ref. 10, [0044], Birang) in contact with the polishing pad; 
a motor (Ref. 76, [0044], Birang) to generate relative motion between the support and the carrier head; 
a first in-situ monitoring system (Ref. 40, Birang) to generate a signal that depends on a thickness of a layer in a measurement spot on the substrate ([0006], Birang); 
a second in-situ imaging system (Ref. 140, [0047], Birang) to generate an image the image covering of at least the measurement spot of the substrate and being taken at substantially the same time as the first in-situ monitoring system generates the signal for the measurement spot on the substrate (Birang, Fig. 1, [0072]); and 
a controller (Ref. 90, [0072], Birang, a computer) configured to 

receive the signal from the first in-situ monitoring system (Ref. [0072], Birang, computer receives signal from monitoring system), 
generate a measurement value based on both the classification and the signal, wherein the controller uses the classification to influence the conversion of the signal to the measurement value, and 
at least one of halt polishing of the substrate or adjust a polishing parameter ([0073], Birang) based on the measurement value.
Although Birang teaches a second in situ monitoring system to generate an image, Birang fails to explicitly teach an image comprising a plurality of pixels.  Additionally Birang fails to teach determining a characterizing value for the measurement spot based on the image using machine-learning based machine vision processing, wherein the characterizing value comprises a classification of a portion of the substrate corresponding to the measurement spot, the classification corresponding to a type of structure on the substrate. 
Benvegnu teaches an in-situ optical monitoring system (Ref. 160, Benvegnu, [0026]) that consists of a camera to generate images with pixels.  Benvegnu further teaches an image comprising a plurality of pixels (Ref. 164, [0043], [0034], Fig. 1, Benvegnu).  Additionally, Birang fails to teach: to determine a characterizing value for the measurement spot based on the image using machine-learning based machine vision processing, wherein the characterizing value comprises a classification of a portion of the substrate corresponding to the measurement spot, the classification corresponding to a type of structure on the substrate ([0043], Benvegnu) and the images generated by the optical monitoring system are converted into usable data to be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second in-situ monitoring system, as taught by Birang, with the in-situ optical monitoring system, as taught by Benvegnu, to allow the device to function as intended by collecting data on the substrate that can be utilized to adjust or control the polishing parameters.

Regarding Claim 11, Birang in view Benvegnu teaches the limitations of claim 1, as described above, and Birang further teaches wherein the controller is configured to determine a plurality of characterizing values for a plurality of different characteristics of the substrate at the measurement spot based on the image using the machine vision processing (Ref. 140, [0072], Birang).

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Birang in view of Benvegnu and further in view of Zhang (U.S. Patent No. 2018/0107928, "Zhang '928").
 	Regarding Claim 2, Birang in view of Benvegnu teaches the limitations of claim 1, as described above, but fails to explicitly teach the machine vision processing comprises an artificial neural network.  
Zhang ‘928 teaches machine vision processing comprises:
	An artificial neural network (Zhang ‘928, Ref 104, Paragraph 0061), Zhang explains a benefit thereof “during a semiconductor manufacturing process to detect defects on specimens to drive higher yield in the manufacturing process and thus higher profits” (Zhang ‘928, [0004]).  Zhang ‘928 further teaches “semiconductor fabrication processes include… chemical-mechanical 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing apparatus of Birang by incorporating an artificial neural network as taught by Zhang ‘928 to ----detect defects on the substrate for higher yields and profits during the manufacturing process.  

 	Regarding Claim 3, Birang in view of Benvegnu and Zhang ‘928 teaches the limitations of claim 2, as described above, and Zhang ‘928 further teaches wherein the machine vision processing comprises a convolutional neural network (Zhang ‘928, Ref. 104, [0063]), Zhang ‘928 explains a benefit “for reducing the dimensionality of the feature map generated by one or more convolutional layers while retaining the most important features” (Zhang ‘928, [0069]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the artificial neural network of Birang as modified with a convolutional neural network as taught by Zhang ‘928 to help sort and identify the most important features monitored during the CMP process.  

Claim 2, 4, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Birang in view of Benvegnu and further in view of Houge (2006/0048697, "Houge").  
Regarding Claim 2, Birang in view of Benvegnu teaches the limitations of claim 1, as described above, but fails to explicitly teach the machine vision processing comprises an artificial neural network.  Houge teaches wherein the machine vision process comprising of an artificial neural network (Houge, Ref. 24 and 28, Paragraph 0023), Houge explains a benefit thereof “… 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing apparatus controller taught by Birang by incorporating an artificial neural network as taught by Houge to improve adjustment of the polishing parameters by being able to define the relationship between the data sent by the monitoring systems (Houge, Paragraph 0023).  

 	Regarding Claim 4, Birang in view of Benvegnu and Houge teaches the limitations of claim 2, as described above, and Houge further teaches wherein the controller is configured to train the artificial neural network by backpropagation (Houge, Ref.28, Paragraph 0026) using training data including images and known characterizing values for the image (Houge, Ref. 32, Paragraph 0023).  Houge teaches a benefit thereof “find a mapping from multiple parameter characterization of a wafer surface to parameters, for example uniform polishing of wafers… ” (Houge, paragraph 0023).  Further, Houge teaches that backpropogation is well known within the art and can be used in place of the feed-forward artificial neural network (Houge, Paragraph 0026).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the artificial neural network taught by Birang as modified using backpropogation as taught by Houge to facilitate uniform polishing or processing of the substrate.

 	Regarding Claim 8, Birang in view of Benvegnu and Houge teaches the first in-situ monitoring system and the limitations of claim 2, as described above, Birang further teaches wherein the first in-situ monitoring system comprises an eddy current monitoring system (Birang, Ref 40, Fig. 1B, Paragraph 047) to generate a signal value for the measurement spot.  Birang teaches a benefit of using an eddy current monitoring system to “… detect the change in thickness of the metal layer.” (Birang, Paragraph 0048).

 	Regarding Claim 9, Birang in view of Benvegnu and Houge teaches the artificial neural network and the limitations of claim 8, as described above, Houge further teaches the artificial neural network is configured to determine a geometry value (Houge, Ref. 14, Paragraph 0021) for a feature that affects current flow in the measurement spot. Houge teaches the benefit thereof “…measure the geometry and the quality of the workpiece.” (Houge, Paragraph 0021).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the artificial neural network taught by Birang as modified configured to determine a geometry value for a feature that affects current flow in the measurement spot as taught by Houge to determine the quality of the substrate. 

 	Regarding Claim 10, Birang in view of Benvegnu and Houge teaches the limitations of claim 9 as described above, Houge further teaches the geometry value includes at least a distance, size, or orientation (Houge, Ref 14, Paragraph 0030), as described by claim 9 above.  Houge teaches a benefit of “orientation… play major roles in the reliability, quality assurance, electrical migration resistance, electrical properties, chemical-mechanical polishing (CMP) removal rates, and CMP endpoint detectability.” (Houge, Paragraph 0004) 
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Birang in view of Benvegnu and Houge, as applied to claim 2 above, and further in view of Zhang (U.S. Patent No 2014/0024291, "Zhang '291").
 	Regarding Claim 5, Birang in view of Benvegnu and Houge teaches the limitations of claim 2, as described above, but fails to teach a spectrographic monitoring system.  Zhang ‘291 teaches a polishing apparatus with various sensors to send data to a controller for analysis (Zhang ‘291, Ref. 100, Fig 1, Abstract) and is considered to be analogous art because it is reasonably pertinent to the problem faced by the inventor in adjusting polishing parameters using sensors to send data to a controller.  
Zhang ‘291 teaches the first in-situ monitoring system comprising of a spectrographic monitoring system (Zhang ‘291, Ref. 160) to generate a measured spectrum for the measurement spot (Zhang ‘291, Paragraph 0023, “The spectrographic monitoring system can obtain a spectrum that is measured in-situ during polishing”).  Zhang ‘291 teaches a benefit thereof “for endpoint detection or to determine whether to adjust a polishing rate.  Further such modification is merely an alternate equivalent method of measuring the thickness of the substrate.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first in-situ monitoring system of .  

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Birang in view of Benvegnu, Houge, and Zhang '291 as applied to claim 5 above, and further in view of David (2007/0224915, "David").
 	Regarding Claim 7, Birang in view of Benvegnu, Houge, and Zhang ‘291 teaches the limitations of claims 1, as described above, but fails to teach the type of structure includes at least one of an array.  David teaches the type of structure includes at least one of an array (David, Ref. 501-511, Fig. 5, Paragraph 0119), Figure, a scribe line, a periphery, and a contact pad,  David further teaches a benefit thereof “A polishing endpoint is determined for the substrate from the … measurements.” (David, Paragraph 0010).  David teaches a CMP polisher and is considered to be analogous art because it is reasonably pertinent to the problem faced by the inventor in adjusting polishing parameters and polishing a substrate.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze the data collected from the various sensors and determine a classification of a type of structure as taught by Birang as modified, with the structure consisting of an array, a scribe line, a periphery, and a contact pad as taught by David so as to determine a polishing endpoint based upon the data collected from the substrate.

Claim 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Birang (U.S. Patent No 2006/0025052, "Birang") in view of Benvegnu (2014/0206259, “Benvegnu”) and Yi (U.S. Patent No 7001243, "Yi").
 	Regarding Claim 12, as stated in the response to arguments, the examiner maintains that Birang would inherently teach the image comprising of a plurality of pixels but has applied Benvegnu to Birang to explicitly teach such.  
Birang teaches a computer program product (Birang, Ref. 90, Paragraph 0072) for controlling processing of a substrate, and comprising instruction for causing a processor to: 
receive from a first in-situ monitoring system, a signal value that depends on a thickness of a layer in a measurement spot on a substrate undergoing polishing (Birang, Ref. 40, Paragraph 0072);
receive image data, the image data covering at least the measurement spot of the substrate from a second in-situ imaging system (Birang, Ref. 140, Paragraph 0073);
determine a characterizing value for the measurement spot;
generate a measurement value based on both the classification and the signal, and
at least one of halt polishing of the substrate or adjusting a polishing parameter based on the measurement value ([0073], Birang).
Although Birang teaches a computer program product, it fails to teach the computer program product tangibly embodied in a non-transitory computer readable media.  Yi teaches the compute program product tangibly embodied in a non-transitory computer readable media (Yi, Paragraph 0013), Yi teaches a benefit thereof “the program instructions include instructions… to determine settings for one or more CMP control parameters to be used in a subsequent CMP operation.” (Yi, Paragraph 0023).

Additionally Birang does teach receiving image data, determining a characterizing value for the measurement spot, and generate a measurement value based on both the classification an d the signal but fails to teach receiving image data comprising a plurality of pixels (Ref. 164, [0043], Fig. 1, Benvegnu), based on the image machine-learning based machine vision processing, wherein the characterizing value comprises a classification of a portion of the substrate corresponding to the measurement spot, the classification corresponding to a type of structure on the substrate ([0043], Benvegnu); wherein the controller uses the classification to influence the conversion of the signal to the measurement value ([0042-0043], Benvegnu) respectively.  Benvegnu further teaches an in-situ optical monitoring system (Ref. 160, Benvegnu, [0026]) that consists of a camera to generate images with pixels.   The images generated by the optical monitoring system are converted into usable data to be analyzed through pattern recognition, classification, or other means ([0042-0043], Benvegnu) to control or adjust polishing parameters ([0044], Benvegnu).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed computer program product, as taught by Birang, to generate images with pixels, as taught by Benvegnu, and to be embodied in a non-transitory computer readable media, as taught by Yi, to control parameters and operations of a polisher.

Regarding Claim 13, Birang modified by Benvegnu and Yi teaches the limitations of claim 12, as described above, but Birang further teaches comprising instructions to determine a portion of the image data corresponding to the measurement spot (Birang, Ref. 140, Paragraph 0075).  Birang teaches the benefit thereof “to determine when the bulk of the filler layer has been removed and to determine when the underlying stop layer has been substantially exposed.” (Birang, Paragraph 0073).

 Regarding Claim 14, Birang modified by Benvegnu and Yi teaches the limitations of claim 12, as described above, however Birang further teaches comprising instructions to synchronize image data from the second in-situ imaging system with signal values from the first in-situ monitoring system (Birang, Paragraph 0072).  Birang teaches that the data taken from both the first and second in-situ imaging systems are taking on a continuous real-time basis and the data taken are used “to control the polishing process and determine the end point of the metal layer polishing operation” (Birang, Paragraph 0072).  

Claims 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Birang modified by Yi and Benvegnu as applied to claims 12 and 13 above, and further in view of Houge (U.S. Patent No. 2006/004898, "Houge").
Regarding Claim 15, Birang modified by Yi and Benvegnu teaches the limitations of claim 12, as described above, but fails to explicitly teach an artificial neural network.  Houge teaches wherein machine vision processing comprising of feeding the image data to an artificial neural network (Houge, Ref. 24 and 28, Paragraph 0022) and an artificial neural network and to “adjust parameters provided ... used in a CMP process” (Houge, Paragraph 0023).   Houge is considered to be analogous art because it is reasonably pertinent to the problem faced by the inventor in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing apparatus controller taught by Birang by incorporating an artificial neural network as taught by Houge to improve adjustment of the polishing parameters (Houge, Paragraph 0023).  

 	Regarding Claim 19, Birang in view of Yi and Benvegnu teaches the artificial neural network and the limitations of claims 12, as described above, and Houge further teaches the instructions to perform machine vision processing comprise instructions to determine a geometry value (Houge, Ref. 14, Paragraph 0021) of a feature in a portion of the substrate corresponding to the measurement spot, Houge teaches the benefit thereof “…measure the geometry and the quality of the workpiece.” (Houge, Paragraph 0021).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the artificial neural network, taught by Birang, as modified configured to determine a geometry value for a feature that affects current flow in the measurement spot, as taught by Houge, to determine the quality of the substrate. 

Regarding Claim 20, Birang modified by Yi and Benvegnu teaches the limitations of claim 19, as described above, and Birang further teaches the signal comprises a signal value from an eddy 
Houge teaches the geometry value comprises an orientation of the feature (Houge, Ref. 14, Paragraph 0030).  Houge teaches a benefit thereof that “Crystallographic orientation… play major roles in the reliability, quality assurance, electrical migration resistance, electrical properties, chemical-mechanical polishing (CMP) removal rates, and CMP endpoint detectability.” (Houge, Paragraph 0004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eddy current monitoring system, as taught by Birang as modified, with the geometry value comprises an orientation of the feature, as taught by Houge, to provide better reliability and quality assurance when removing surface of a substrate. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Birang in view of Yi, Benvegnu and Houge as applied to claim 12-15 above, and further in view of Zhang (U.S. Patent No 2018/0107928, "Zhang '928").
Regarding Claim 16, Birang modified by Yi, Benvegnu, and Houge teaches the limitations of Claim 15, as described above, but fails to teach a convolutional neural network.  Zhang ‘928 teaches wherein the artificial neural network comprising of a convolutional neural network (Zhang ‘928, Ref. 104, Paragraph 0063). Zhang explains a benefit “for reducing the dimensionality of the feature map generated by one or more convolutional layers while retaining the most important features” (Zhang ‘928, Paragraph 0069).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the artificial neural network of .  

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Birang in view of Benvegnu, Yi, Houge, and Zhang '928 as applied to claim 16 above, and further in view of David ( U.S. Patent No 2007/0224915).  
Regarding Claim 17, Birang in view of Yi, Houge, and Zhang ‘928 teaches the limitations of claim 12, as described above, but fails to teach the determination of a classification of a substrate.  David teaches wherein the instructions to perform machine vision processing comprise instructions to determine a classification (David, Ref. 1402, Paragraph 0119) of a portion of a substrate corresponding to the measurement spot.  David teaches taking data from the sensors and categorizing data (David, Paragraph 0006) to “have a flat profile when the polishing sequence is completed.” (David, Paragraph 0009)  David teaches the determination of a classification of a substrate and a polishing apparatus (David, Ref.20, Fig. 1) with an in-situ monitoring module (David, Ref.50, Fig. 1) and is considered to be analogous art because it is reasonably pertinent to the problem faced by the inventor in adjusting polishing parameters using sensors to send data to a controller.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial neural network, as taught by Birang as modified, to analyze the data collected from the various sensors and determine a classification of a type of structure, as taught by David, to better ensure a flat profile after the completion of polishing. 

Claim 18, Birang in view of Yi, Houge, and Zhang ‘928 teaches the limitations of claim 12, as described above, but fails to teach the signal comprises a measured spectrum and the instructions to generate the measurement value comprise instructions to select one of a plurality of libraries of reference spectra based on the classification.  David teaches the signal comprises a measured spectrum and the instructions to generate the measurement value comprise instructions to select one of a plurality of libraries of reference spectra based on the classification (David, Ref. 32, Paragraph 0022).   David further teaches a benefit thereof “determining an adjusted polishing rate… and applying the adjusted polishing rate” (David, Paragraph 0010).  David teaches a polishing apparatus (David, Ref.20, Fig. 1) with an in-situ monitoring module (David, Ref.50, Fig. 1) and is considered to be analogous art because it is reasonably pertinent to the problem faced by the inventor in adjusting polishing parameters using sensors to send data to a controller.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention wherein the signal of a measured spectrum to generate the measurement value, as taught by Birang as modified, to take the data collected and compare them to a database, as taught by David, to more efficiently polish the surface of a substrate. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Swedek (2005/0287929), Hwnawa (2006/0009128), Billig (2006/0025048), Talieh (2006/0063469), and Jung (2008/0031510) are related to CMP polishing and CMP polishing control and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to control and optimize polishing of a substrate.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 

	

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723